EXHIBIT 10.5






NOVELIS INC.
CHANGE IN CONTROL SEVERANCE PLAN
INTRODUCTION
Novelis Inc. recognizes that the possibility of a change in control may exist
from time to time, and that this possibility and the resulting uncertainty may
result in the departure or distraction of management personnel. The Board
therefore has decided to adopt this Change in Control Severance Plan to
encourage the continued attention and dedication of Novelis Inc. management to
their duties without the distraction that may arise from the possibility of a
change in control.
Article I
ESTABLISHMENT OF PLAN
Effective as of the Effective Date, the Company establishes the Novelis Inc.
Change in Control Severance Plan, as set forth below.
ARTICLE II    
DEFINITIONS
As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
Affiliate. Any subsidiary of the Company with respect to which the Company owns,
directly or indirectly, 50% or more of the outstanding securities or voting
control of the subsidiary.
Annual Bonus. The Participant’s target short-term incentive opportunity for the
fiscal year in which the Change in Control occurs.
Annual Base Salary. Annual base salary (including all amounts of such base
salary that are voluntarily deferred under any qualified and non-qualified plans
of the Company) determined at the highest rate in effect during the 12-month
period immediately preceding a Participant’s Date of Termination.
Board. The Board of Directors of Novelis Inc.
Cause. “Cause” means any of the following: (i) Employee’s conviction of any
crime (whether or not involving the Company) constituting a felony in the
applicable jurisdiction; (ii) willful and material violation of the Company’s
policies, including, but not limited to those relating to sexual harassment and
confidential information; (iii) willful misconduct in the performance of
Employee’s duties for the Company; or (iv) willful and repeated failure or
refusal to perform the Employee’s material duties and responsibilities which is
not remedied within ten (10) days after written demand from the Board or the
Chief Employee Officer to remedy such failure or refusal.
Change in Control. The first to occur of any of the following events:
(i)
any person or entity (excluding any person or entity affiliated with the Aditya
Birla Group) is or becomes the beneficial owner, directly or indirectly through
any parent entity of the Company or otherwise, of securities of the Company
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities (the “Value or Vote of the Company”); provided, however, that a
Change in Control shall not be deemed to have occurred in the event that (A) any
person or entity becomes the beneficial owner of securities representing 50% or
less of the Value or Vote of the Company through (i) an initial public offering,
(ii) a secondary offering, (iii) a private placement of securities, (iv) a share
exchange transaction, or (v) any similar share purchase transaction in which the
Company or any of its affiliates issues securities (any such transaction, a
“Share Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or

(ii)
the majority of the members of the Board of Directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or

(iii)
the consummation of a merger or consolidation of the Company with any other
entity not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or

(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution; or

(v)
the sale or disposition of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
its assets to a member of the Aditya Birla Group.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
For purposes of this Section, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.
Code. The Internal Revenue Code of 1986, as amended from time to time. Any
reference to a section of the Code shall include such section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes such section.
Committee. The Compensation Committee of the Board.
Company. Novelis Inc. and any successor thereto.
Date of Termination. (i) If the Participant’s employment is terminated for
Cause, or by the Participant for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be, (ii) if the Participant’s employment is terminated other than for
Cause or Disability, the date on which the Company notifies the Participant of
such termination, (iii) if the Participant resigns without Good Reason, the date
on which the Participant notifies the Company of such termination, and (iv) if
the Participant’s employment is terminated by reason of death or Disability, the
date of death of the Participant or the 30th day after receipt of such notice by
the Participant, as the case may be. Notwithstanding the foregoing, in no event
shall the Date of Termination occur until the Participant experiences a
“separation from service” within the meaning of Section 409A of the Code, and
the date on which such separation from service takes place shall be the “Date of
Termination.”
Disability. Permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of twelve months. A
Participant’s “Disability” will be based upon the determination of his or her
eligibility for benefits under the Company’s long term disability plan.
Effective Date. July 1, 2018.
Employee. Any full-time, regular employee of the Company or an Affiliate.
Good Reason. “Good Reason” means any of the following if it shall occur without
the Participant’s express written consent: (i) a material reduction in the
Participant’s position, duties, reporting relationships, responsibilities,
authority, or status with the Company; (ii) a material reduction in the
Participant’s base salary and target short term and long term incentive
opportunities in effect on the date hereof or as the same may be increased from
time to time during the term of the Plan; (iii) any requirement that the
Participant relocate more than fifty (50) miles from the area in which the
Participant regularly performs his or her duties for the Company, except for
required travel by the Participant on the Company’s business to an extent
substantially consistent with the Participant’s normal business travel
obligations; or (iv) any material failure of the Company to comply with its
obligations under the Plan. A Participant must provide notice to the Company of
the existence of any of the foregoing conditions within thirty (30) days of the
initial existence of any such condition, and the Company shall have a period of
thirty (30) days following receipt of such notice to cure any such condition,
without being required to pay the amounts and other benefits contemplated by
this Plan.
Notice of Termination. The written notice of termination of employment required
to be provided by either party to the other.
Participant. An Employee employed in a role that has been designated by the
Committee for participation in the Plan.
Plan. The Novelis Inc. Change in Control Severance Plan.
Qualifying Termination. A “Qualifying Termination” shall occur if a
Participant’s employment is involuntarily terminated for any reason other than
for Cause, Disability or death, or if the Participant shall terminate his or her
employment for Good Reason, in either case within three (3) months preceding or
twenty-four (24) months following a Change in Control.
Section 409A. Section 409A of the Code, and the rules and regulations issued
thereunder.
Separation Benefits. The benefits described in Article IV that are provided to
qualifying Participants under the Plan.
ARTICLE III    
ELIGIBILITY
3.1    Participation. Each Employee employed in a role that has been designated
in writing as eligible for this Plan and approved by the Committee shall be a
Participant in the Plan. Appendix A of this Plan, as it may be updated from time
to time and approved by the Committee, shall contain a current list of
Participants.
3.2    Duration of Participation. The Committee may remove an Employee as a
Participant by approving the removal the Employee’s name and/or title from
Appendix A of this Plan, as it may be updated from time to time, and upon
written notice of removal to such Employee; provided that no such removal shall
be effective (a) during the two year period following a Change in Control, (b)
if effectuated in connection with a potential Change in Control or (c) at such
time as the Participant is entitled to payment of a Separation Benefit or any
other amounts payable under the Plan. In addition, a Participant shall cease to
be a Participant in the Plan as a result of an amendment or termination of the
Plan complying with Article VI of the Plan, or when the Participant ceases to be
an Employee or no longer qualifies as a Participant under Section 3.1, unless,
at the time the Participant ceases to be an Employee or no longer qualifies as a
Participant under Section 3.1, such Participant is entitled to payment of a
Separation Benefit or any other amounts payable under the Plan or there has been
an event or occurrence constituting Good Reason that would enable the
Participant to terminate employment and receive a Separation Benefit. A
Participant entitled to payment of a Separation Benefit or any other amounts
payable under the Plan shall remain a Participant in the Plan until the full
amount of the Separation Benefit and any other amounts payable under the Plan
have been paid to the Participant.


ARTICLE IV    
SEPARATION BENEFITS
4.1    Termination of Employment Giving Rise to Separation Benefits. A
Participant shall be entitled to Separation Benefits as set forth in Section 4.2
below if the Participant experiences a Qualifying Termination and executes a
release and waiver of claims as set forth in Section 4.3 below. For purposes of
this Plan, any purported termination by the Company or by the Participant shall
be communicated by written Notice of Termination to the other in accordance with
Section 7.3 hereof.
4.2    Separation Benefits.
(a)
If a Participant experiences a Qualifying Termination, then the Company shall
pay to the Participant, in a lump sum in cash within thirty (30) days after the
Date of Termination, the sum of the following amounts:

i.
unpaid salary with respect to any paid time off accrued but not taken as of the
Date of Termination;

ii.
accrued but unpaid salary through the Date of Termination;

iii.
any earned but unpaid annual incentive bonuses from the fiscal year immediately
preceding the year in which the Date of Termination occurs (unless (x) such
annual incentive bonus is “nonqualified deferred compensation” within the
meaning of Section 409A, in which case such bonus shall be paid at the time that
bonuses with respect to such fiscal year are or otherwise would be paid in
accordance with the terms of the applicable plan or (y) the Participant has made
an irrevocable election under any deferred compensation arrangement subject to
Section 409A to defer any portion of such annual incentive bonuses, in which
case any such deferred bonuses shall be paid in accordance with such election);

iv.
an amount equal to two (2) times the Participant’s Annual Base Salary;

v.
an amount equal to two (2) times the Participant’s Annual Bonus;

vi.
an amount equal to the Participant’s targeted annual incentive bonus for the
current fiscal year pro-rated through the Date of Termination; and

vii.
for the purpose of assisting Participant with the cost of post-employment
medical continuation coverage, an amount equal to twenty-four (24) times the
full monthly premium charged for coverage under the Company’s group medical plan
at Participant’s then current level of coverage.

(b)
If a Participant experiences a Qualifying Termination, the Participant shall
also be entitled to the following benefits:

(i)
To the extent available, continuation of coverage under the Company’s group life
plan for a period of twenty-four (24) months at the Participant’s
pre-termination level of coverage.

(ii)
Twenty-four (24) months of additional credit for benefit accrual and
contribution allocation purposes including credit for age, service and earnings
pro-rated over twenty-four (24) months under the Company’s tax-qualified and
non-qualified pension, savings or other retirement plans; provided that if
applicable provisions of the Code prevent payment in respect of such credit
under the Company’s tax-qualified plans, such payments shall be made under the
Company’s non-qualified plans.

(iii)
To the extent Participant is not already fully vested under the Company’s
tax-qualified and non-qualified retirement pension, savings and other retirement
plans, Participant shall become 100% vested under such plans; provided that if
applicable provisions of the Code prevent accelerated vesting under the
Company’s tax-qualified plans, an equivalent benefit shall be payable under the
Company’s non-qualified plans.

4.3    Release and Waiver of Claims. A Participant’s entitlement to Separation
Benefits is subject to and conditioned upon the Participant’s timely execution
of a release and waiver of claims, in a form acceptable to the Board, running in
favor of the Company and its Affiliates. No payments or benefits shall be paid
under the Plan unless the Participant executes such release and waiver of
claims. Notwithstanding the foregoing, the release and waiver of claims shall
not release a Participant’s right to receive indemnification and defense from
the Company for any claims arising out of the performance of the Participant’s
duties on behalf of the Company and its Affiliates.
ARTICLE V    
SUCCESSOR TO COMPANY
(a)    The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to absolutely and
unconditionally assume and agree to perform the Plan in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Any failure of the Company to obtain
such assumption and agreement prior to the effectiveness of any such succession
or assignment shall entitle the Participant to terminate his or her employment
for Good Reason.
(b)    The Plan shall inure to the benefit of and be enforceable by a
Participant’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amounts are still payable to him or her hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Plan to the Participant’s devisee, legatee, or other designee, or
if there be no such designee, to the Participant’s estate. The services to be
provided by the Participant to the Company under the Plan are personal and are
not delegable or assignable.
ARTICLE VI    
DURATION. AMENDMENT AND TERMINATION
6.1    Duration. The Plan is effective as of the Effective Date and shall remain
in effect until terminated pursuant to Section 6.2 below; provided, however, if
a Change in Control occurs while this Plan is in effect, this Plan shall
continue in full force and effect for at least two (2) years following such
Change in Control, and shall not terminate or expire until after all
Participants who become entitled to any payments or benefits hereunder shall
have received such payments and benefits in full.
6.2    Amendment or Termination. The Company reserves the right to amend,
modify, suspend or terminate the Plan at any time by action of a majority of the
Board; provided that no such amendment, modification, suspension or termination
which has the effect of reducing the right of any Participant shall be effective
without the written consent of such Participant if adopted in anticipation of a
Change in Control or within the two year period following a Change in Control.
6.3    Procedure for Extension. Any extension, amendment or termination of this
Plan by the Board in accordance with this Article VI shall be made by action of
the Board in accordance with the Company’s charter and by-laws and applicable
law.
ARTICLE VII    
MISCELLANEOUS
7.1    No Obligation to Mitigate Damages.
(i)    A Participant shall not be required to mitigate damages or the amount of
any payment provided for under the Plan by seeking other employment or
otherwise.
(ii)    The provisions of the Plan, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish a
Participant’s existing rights, or rights which would accrue solely as a result
of the passage of time, under any employee benefit plan or arrangement providing
retirement benefits or health, life, disability or similar welfare benefits.
7.2    Non-Duplication of Benefits. Notwithstanding any provision in the Plan to
the contrary, if a Participant is entitled to severance benefits under any other
plan, agreement or policy of the Company, the Plan shall be construed and
administered to avoid any duplication of payments or benefits in the manner
determined in the sole and absolute discretion of the Board (or its designee).
7.3    Notice. Any Notice of Termination or other communication relating to the
Plan shall be in writing and shall be deemed to have been duly given when
delivered or mailed by certified or registered mail, return receipt requested,
postage prepaid, as follows:
If to the Company:
Novelis Inc.
Attn: Senior Vice President, General Counsel
3560 Lenox Rd.
Suite 2000
Atlanta, Georgia 30326
If to Employee, to the address of Employee on the books of the Company.
Another address may be used if a party has furnished a different address to the
other party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
7.4    Validity. The invalidity or unenforceability of any provisions of the
Plan shall not affect the validity or enforceability of any other provision of
the Plan, which shall remain in full force and effect.
7.5    Legal Fees and Expenses. The Company shall pay all legal fees and
expenses which a Participant reasonably may incur as a result of the Company’s
contesting the validity, enforceability or the Participant’s interpretation of,
or determinations under, the Plan except to the extent the Participant’s
position is frivolous or carried out in bad faith.
7.6    Withholding. Taxes resulting from any benefits received under the Plan
are for the account of the Participant. The Company may withhold from any
benefits payable under the Plan all applicable taxes and other amounts as shall
be required pursuant to any law or governmental regulation or ruling.
7.7    Code Section 409A. To the extent applicable, the Plan shall be
interpreted in accordance with Section 409A of the Code and the applicable U.S.
Treasury regulations and other interpretative guidance issued there under,
including without limitation any regulations or other guidance that may be
issued after the effective date of the Plan. For purposes of determining whether
any payment made pursuant to the Plan results in a “deferral of compensation”
within the meaning of Treasury Regulation §1.409A-1(b), the Company shall
maximize the exemptions described in such section, as applicable.
Notwithstanding any provision of the Agreement to the contrary, the Company may
adopt such amendments to the Agreement or adopt other policies and procedures,
or take any other actions that the Company determines is necessary or
appropriate to exempt the Agreement from Section 409A and/or preserve the
intended tax treatment of the benefits provided hereunder, or to comply with the
requirements of Section 409A and related U.S. Treasury guidance. For purposes of
conforming the Plan to Section 409A of the Code, any reference to termination of
employment, severance from service or similar terms shall be interpreted and
construed to have the same meaning of “separation from service” as defined in
Treasury Regulation §1.409A-1(h) (without giving effect to any elective
provisions that may be available under such definition) and all payments and
benefits under the Plan that would constitute non-exempt deferred compensation
for purposes of Section 409A of the Code and that would otherwise be payable
hereunder by reason of a Participant’s termination of employment, will not be
payable to the Participant unless the circumstances giving rise to such
termination of employment constitute a Section 409A-compliant separation from
service. If the preceding sentence prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Section 409A-compliant
separation from service. If a Participant is a specified employee (as defined in
Treasury Regulation §1.409A-1(i)) upon separation from service, then payment of
any Section 409A deferred compensation amount shall be delayed for a period of
six months to the extent required by Section 409A and shall paid in a lump sum
on the first payroll payment date following expiration of such six month period.
If a Participant is entitled to be paid or reimbursed for any taxable expenses
under the Plan, and such payments or reimbursements are includible in the
Participant’s U.S. federal gross taxable income, the amount of such expenses
reimbursable in any one taxable year of the Participant shall not affect the
amount reimbursable in any other taxable year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of a Participant to
reimbursement of expenses under the Plan shall be subject to liquidation or
exchange for another benefit.
7.8    Attachment. Except as required by law, the right to receive payments
under the Plan shall not be subject to anticipation, sale, encumbrance, charge,
levy, or similar process or assignment by operation of law.
7.9    Waivers. Any waiver by a party or any breach of the Plan by another party
shall not be construed as a continuing waiver or as consent to any subsequent
breach by the other party. Except as otherwise expressly set forth herein, no
failure on the part of any party hereto to exercise and no delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.
7.10    Headings. The headings of the sections of the Plan have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.
7.11    Governing Law. The Plan shall be governed and construed under the laws
of the State of Georgia.
*******


IN WITNESS WHEREOF, the Company has caused this Plan document to be adopted
effective as of July 1, 2018.


Novelis Inc.


/s/ HR Shashikant
By: HR Shashikant
Title: Chief Human Resources Officer




Appendix A
Plan Participants


President and Chief Executive Officer
Senior Vice President and Chief Financial Officer
Senior Vice President and General Counsel
Senior Vice President and Chief Human Resources Officer
Senior Vice President and President – North America
Senior Vice President and President – Europe
Senior Vice President and President – Asia
Senior Vice President and President – South America





1
KCP-8329448-5

